DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/001,407 and is in response to Request for Continued Examination filed 01/26/2022.    
Claims 1-7, 10-13, and 86-89 are previously pending, of those claims, claim 1 has been amended, and claims 16, 18, 21, 24, and 49 are withdrawn as being drawn to non-elected subject matter.  All amendments have been entered.  Claims 1-7, 10-13, and 86-89 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 10-13, 86-87, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 106848392 A), and HU (US 2020/0052326 A1) or alternatively further in view of ALBANO (WO 2018/089430 A1).
With respect to claim 1.  LI teaches a solid electrolyte for an all solid state battery, and a lithium dendritic crystal growth inhibiting and preparation method (abstract).  The solid electrolyte is a lithium containing garnet based lithium ion conduction performance, and the growth of lithium dendrites is inhibited (abstract).  This inhibition of the growth of lithium dendrites is taken to be analogous to the claimed suppression of the propagation of a metal in the solid electrolyte during cycling.  The solid electrolyte has a crystalline phase, which is a cubic phase garnet structure (page 3 lines 8-9).  The solid electrolyte includes a sintering aid, which may be a second phase doped solid electrolyte, such a feature is beneficial in order to inhibit the nucleation and growth of lithium dendrite (page 4 lines 10-16).  Such a second phase results in good crystallinity (page 6 lines 16-17).  
LI therefore teaches a garnet structure solid electrolyte, which is therefore taken to be the structure comprising a plurality of grains of a metal ion conductive material.  However, LI does not explicitly teach a crystalline grain boundary phase located at some or all of the grain boundaries between the grains.  
HU teaches a solid electrolyte that includes a coating layer (abstract).  The coating layer may be a metal oxide (paragraph 0012).  The metal oxide may be selected from the group including ZnO, Al2O3, and Ga2O3 (paragraph 0036) with a specific 6.75La2.75Ca0.25Zr1.75Nb0.25O12 coated with a ZnO layer (paragraph 0067).  The metal oxide film, such as the ZnO coating leads to excellent reactivity and wettability (paragraph 0159).  There is a poor wettability with molten lithium and the solid state electrolyte, which makes it difficult to directly infiltrate lithium into the porous garnet structure without surface modification (paragraph 0165).  The porous garnet includes many interconnected micropores which cannot be infiltrated by molten lithium due to high tortuosity (paragraph 0165).  In that case most of the lithium remains on the surface of the porous garnet without infiltrating the inner pores (paragraph 0165).  However, when the porous garnet is conformally coated with the layer of ZnO, most of the pores can be filled with lithium metal, indicating that the ZnO coating layer can significantly improve the wettability of the garnet electrolyte for lithium metal (paragraph 0165).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the ZnO layer of HU in the pores of the garnet structure electrolyte of LI, in order to have the beneficial result of improving the wettability of the electrolyte (HU paragraph 0165).  The coating of the ZnO layer in the pores as taught by HU, is taken to be analogous to the grain boundary phase located at some or all of the grain boundaries.  
LI teaches sintering of the solid electrolyte (abstract) but does not explicitly teach coating a powdered metal ion conductive material using ald, pvd, cvd, sol-gel or solid state reaction.  
HU teaches a method of producing a solid state electrolyte material (paragraph 0052) that includes a step of applying a coating layer (paragraph 0054) the applying being at least one of ALD, CVD, and PVD (paragraph 0055).  Further in the method of forming the solid electrolyte layer, and includes at least a sintering (paragraph 0156).
Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to form the powdered metallic active material using one of the applying methods of HU as this is a combination of known prior art elements in order to achieve predictable results.  
In the alternative ALBANO teaches a solid state lithium ion battery including a solid state electrolyte (paragraph 0008).  The solid state electrolyte can be formed by methods of sintering slurries based on nanoparticles of ceramic ionic conductor electrolytes (paragraph 0013).  The nanoparticles that can be used for forming the solid state electrolytes can be fabricated using a sol gel synthesis, atomic layer deposition, chemical vapor deposition, and physical vapor deposition (paragraph 0014).  The process of ALBANO then allows creating intermediate phases between the active material and the electrolyte, such as the creation of a functional interface layer, which are used to manage dendrites (paragraph 0070).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the nanoparticles of LI using the method of ALBANO, as this is a combination of known prior art elements for predictable results.  In the present case LI 
With respect to claim 2.  HU does not explicitly teach that the ZnO layer is an electrically insulating material.  The present invention defines the electrically insulating boundary phase comprising a metal oxide, including ZnO (paragraph 0019 of the specification as originally filed).  In the present case HU as noted above teaches the grain boundary phase of ZnO as argued above, and therefore is taken to have the same properties as claimed.  
With respect to claim 3.  LI teaches lithium dendrite crystals which are being inhibited (abstract).  
With respect to claims 4-7.  HU teaches the grain boundary phase includes the same compound as claimed.  Therefore the ZnO of HU is taken to have the same properties as claimed, including being an ionically conductive material, an ionically resistive material, is electrochemically stable at a Li+/Li0 redox potential, and an increase in surface energy at the grain boundaries.  
With respect to claims 10-11.  As argued above, the combination of LI and HU teaches the grain boundary phase is ZnO (HU paragraph 0157).  
With respect to claim 12. LI teaches the solid electrolyte that has a thickness of 0.5 mm to 5 mm (page 3 lines 8-9).  LI does not explicitly teach the solid electrolyte has a thickness of 5 grains or less.  The present application recites the structure of the solid state electrolyte is 5 grains or less (present application specification paragraph 0017).  Similarly the present application specification recites polycrystalline solid electrolyte 
With respect to claim 13.  LI teaches a solid electrolyte that may be a lithium lanthanum zirconium oxide (page 3 lines 4-5).  Such a solid electrolyte may be a garnet structure (page 4 lines 1-3).  LI does not explicitly the metal-ion conductive material comprises a ceramic of the claimed formula.  
HU teaches the solid state electrolyte is a lithium containing SSE with a garnet structure comprising a compound of formula 1 LiALBGCJDZrEOF (paragraph 0102).  L may be Y (paragraph 0109), G may include Hf, Nb, Ta, Mo, and Sb (paragraph 0110), and J may include Ce (paragraph 0111).  A may be from 4-8 or 5-7, B is 1.5-2, C may be 1 or 2, and D is from 0.25-1, and E is 0-2, and F is 10-13 (paragraph 0113). Therefore HU teaches an overlapping range with the SSE of HU, and therefore would have been obvious at the time the invention was filed.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the solid electrolyte material of HU for that of LI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
With respect to claim 86.  LI further teaches the ion conduction path between the anode material and a solid electrolyte (page 2 lines 41-42).  
With respect to claim 87.  LI teaches the solid electrolyte inhibits all solid state battery in lithium dendritic crystal growth (page 3 line 4).
With respect to claim 89.  LI teaches the solid electrolyte material has a garnet structure (page 4 lines 1-3).  Such an electrode is an oxide material (page 3 lines 4-5).  

Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 106848392 A), and HU (US 2020/0052326 A1) or further in view of ALBANO (WO 2018/089430 A1) applied to claim 13 above, and further in view of VISCO (US 2016/0351879 A1).
Claim 88 is dependent upon claim 13 which is rejected above under 35 U.S.C. in view of LI, and HU, or further in view of ALBANO .  As noted above HU teaches the solid state electrolyte of formula I (paragraph 0102-0114).  However, HU does not explicitly teach the material has the claimed formula.  
VISCO teaches lithium ion conducting oxides having a garnet like structures (paragraph 0040).  An example includes Li7+xAxLa3-xZr2O12 where A may include Zn (paragraph 0040 and 0054).  Specific examples include Li6Al0.1La3Zr2O12, Li6.49Al0.17La3Zr2O12, Li6.31Al0.23La3Zr2O12, Li6.13Al0.29La3Zr2O12, Li5.95Al0.35La3Zr2O12 as examples (paragraph 0070).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the inorganic solid electrolyte of LI and HU with the lithium ion conductive oxides of VISCO as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
VISCO does not explicitly teach the metal ion conductive material has formula Li6.25La2.7Zr2Al0.25O12.  However VISCO teaches suitable solid state electrolyte materials including the garnet structures and a specific formula (paragraph 0057-0069).  Therefore the specific formula may be determined as a matter of routine optimization.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II)A.  

Response to Arguments
Applicant’s arguments, see page 7 of Applicant Arguments/Remarks, filed 01/26/2022, with respect to the 35 U.S.C. 112 rejection of claims 1-7, 10-13, and 86-89 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-7, 10-13, and 86-89 has been withdrawn. 
Applicant has amended the claim to overcome the rejection.  

Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
On pages 7-10 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claims 1-7, 10-13, 86-87, and 89 in view of LI, HU, and MIKKULAINEN.  Applicant argues that claim 1 has been amended to recite that the 
HU teaches forming the solid electrolyte (paragraph 0155).  Such a method includes using the sol-gel method (paragraph 0156).  The thus formed precursor is then sintered (paragraph 0156).  There is then no indication HU teaches sintering and then applying a surface coating.  
In order to advance prosecution, new grounds of rejection are made further in view of ALBANO.  The solid state electrolyte can be formed by methods of sintering slurries based on nanoparticles of ceramic ionic conductor electrolytes (paragraph 0013).  The nanoparticles that can be used for forming the solid state electrolytes can be fabricated using a sol gel synthesis, atomic layer deposition, chemical vapor deposition, and physical vapor deposition (paragraph 0014).  The process of ALBANO then allows creating intermediate phases between the active material and the electrolyte, such as the creation of a functional interface layer, which are used to manage dendrites (paragraph 0070).  Therefore ALBANO teaches forming the nanoparticles using the claimed methods, and then sintering.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722